     Case 2:11-cv-01421-JAD-NJK Document 184 Filed 03/31/21 Page 1 of 1



 1
 2
                                 UNITED STATES DISTRICT COURT
 3
                                       DISTRICT OF NEVADA
 4
                                                  ***
 5                                                            Case No. 2:11-cv-01421-JAD-NJK
      BILLY CEPERO,
 6
                                                                  ORDER TO PRODUCE
                        Plaintiff,                                BILLY CEPERO, #94730
 7
               v.
 8
      DOUGLAS GILLESPIE, et al.,
 9
                        Defendants.
10
11
        TO:         LISA MARIE GARCIA, NEVADA DEPARTMENT OF CORRECTIONS; and
12
        TO:         CALVIN JOHNSON, WARDEN, HIGH DESERT STATE PRISON,
13                  INDIAN SPRINGS, NEVADA, UNITED STATES MARSHAL FOR THE
14                  DISTRICT OF NEVADA AND ANY OTHER UNITED STATES MARSHAL

15
            THE COURT HEREBY FINDS that BILLY CEPERO, #94730, is presently in custody
16
     of the Nevada Department of Corrections, located at High Desert State Prison, Indian Springs,
17
     Nevada.
18
            IT IS HEREBY ORDERED that the Warden of High Desert State Prison, or his designee,
19
     shall arrange for and produce BILLY CEPERO, #94730, on or about Tuesday, April 6, 2021, at
20
     the hour of 9:30 a.m., for a videoconference hearing by Zoomgov technology in the instant matter,
21
     and arrange for his appearance on said date as ordered and directed by the Court entitled above,
22
     until BILLY CEPERO, #94730, is released and discharged by the said Court; and that BILLY
23
     CEPERO, #94730, shall thereafter be returned to the custody of the Warden, High Desert State
24
     Prison, Indian Springs, NV, under safe and secure conduct.
25
            DATED this 31st day of March, 2021.
26
27
                                                       __________________________________
28                                                     NANCY J. KOPPE
                                                       UNITED STATES MAGISTRATE JUDGE
